          Case 1:20-cv-05654-AJN Document 15 Filed 02/08/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                                             2/8/2021

 Shael Cruz,

                        Plaintiff,
                                                                                20-cv-5654 (AJN)
                –v–
                                                                                     ORDER
 Ahlem Eyewear, LLC,

                        Defendant.



ALISON J. NATHAN, District Judge:

       Pursuant to this Court’s Orders of January 4, 2021, and February 4, 2021, the parties’

joint letter and proposed case management plan were due on February 5, 2021. The Court has

not received them. The parties are ordered to file their joint letter and proposed case

management plan by February 10, 2021.


       SO ORDERED.


Dated: February 8, 2021                            __________________________________
       New York, New York                                   ALISON J. NATHAN
                                                          United States District Judge
